DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/25/2021 has been entered. An action on the RCE follows. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedell et al ( US 2009/0117720  A1; hereafter Bedell).

Regarding claim 18, Bedell discloses a method of surface smoothing in semiconductor manufacturing (Fig 1A-1E), comprising: 
providing a silicon carbide  layer ( Fig 1B, SiC layer 14 & 16, Para [ 0036-0039]) having a first portion (16) overlying a second portion (14), wherein the first portion (16) has a first side distal the second portion (14) and a second side proximal the second portion (14), and the second portion (14) has a first side proximal the first portion and a second side distal the first portion (16); converting the first portion of the SiC layer (16) into a porous layer (16’, Para [ 0044]) overlying the second portion of the SiC layer (14), wherein the porous layer(16’) has a first side distal the second portion and a second side proximal the second portion (20), and the first side of the second portion is proximal the porous layer and the second side of the second portion is distal the porous layer (16’); and removing the porous layer ( Fig 1E, porous layer 16’ became 26 and portion of layer 26 is removed, Para [ 0050-0055]) to expose the first side of the second portion and( ( Fig 1E, porous layer 16’ became 26 and portion of layer 26 is removed, Para [ 0050-0055]  and exposed layer 22, which is from 14), wherein a carrier ( 12) is 

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Kitabatake (US 6273950 B1; hereafter Kitabatake) in view of  Bedell et al ( US 2009/0117720  A1; hereafter Bedell).


    PNG
    media_image1.png
    563
    655
    media_image1.png
    Greyscale

Regarding claim 1, Kitabatake discloses a method of surface smoothing in semiconductor manufacturing, comprising (Fig 1A-1C): 
providing a silicon carbide (SiC) layer having a first portion ( Fig 1, col 5, lines 1-20,  first portion 13) overlying a second portion ( Fig 1, col 5, lines 1-20, second portion 11), wherein the first portion ( Fig 1, col 5, lines 1-20,  first portion 13)  has a first side distal the second portion ( Fig 1, col 5, lines 1-20, second portion 11) and a second side proximal the second portion ( Fig 1, col 5, lines 1-20, second portion 11), and the second portion ( Fig 1, col 5, lines 1-20, second portion 11) has a first side proximal the first portion ( Fig 1, col 5, lines 1-20,  first portion 13) and a second side distal the first portion ( Fig 1, col 5, lines 1-20,  first portion 13); 
converting the first portion of the SiC layer ( Fig 1, col 5, lines 1-20,  first portion 13), but not the second portion of the Sic layer  ( Fig 1, col 5, lines 1-20, second portion 11) into a layer ( Fig 1B, oxide layer 14, col 5, lines 1-20) , overlying the second portion of the SiC layer ( Fig 1, col 5, lines 1-20, second portion 11), wherein the layer ( Fig 1B, dioxide layer 14, col 5, lines 1-20)  has a first side distal the second portion and a  the layer  ( Fig 1B, dioxide layer 14, col 5, lines 1-20) overlying the second portion  ( Fig 1, col 5, lines 1-20, second portion 11); and
and removing the layer ( Fig 1C, oxide layer 14, col 5, lines 1-20 removed) to expose the first side of the second portion ( Fig 1, col 5, lines 1-20, second portion 11), wherein after removing the layer the first side of the second portion has a surface roughness less than at least one of a surface roughness of the first side of the first portion ( Fig 1, col 5, lines 1-20) or a surface roughness of the first side of the porous layer ( Fig 1, col 5, lines 1-20) .  
But, Kitabatake does not disclose explicitly converting the first portion of the SiC into a porous layer, the second portion has a first porosity and the porous layer has a second porosity, and the second porosity is greater than the first porosity of the second portion.
In a similar field of endeavor, Bedell discloses converting the first portion of the SiC into a porous layer (Fig 1A-1E, layer 16’ and 20, Para [ 0044]), the second portion has a first porosity ( Sic layer 12, which is same material as instant application, thus same materials have porosity) and the porous layer has a second porosity (Fig 1A-1E, layer 16’ and 20, Para [ 0044]), and the second porosity is greater than the first porosity of the second portion (Fig 1A-1E, layer 16’ and 20, Para [ 0044] has greater porosity than Sic layer 12).
Since Kitabatake et al and Bedell are both from the similar field of endeavor, and using same material such as SIC converted in porous layer before formation of oxide layer, therefore the purpose disclosed by Bedell would have been recognized in the pertinent art of Kitabatake et al. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Kitabatake in light of Bedell teaching converting the first portion of the SiC into a porous layer (Fig 1A-1E, layer 16’ and 20, Para [ 0044]), the second portion has a first porosity ( Sic layer 12, which is same material as instant application, thus same materials have porosity) and the porous layer has a second porosity (Fig 1A-1E, layer 16’ and 20, Para [ 0044]), and the second porosity is greater than the first porosity of the second portion (Fig 1A-1E, layer 16’ and 20, Para [ 0044] has greater porosity than Sic layer 12) ” for further advantage such as can improve semiconductor device performance. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 2, Kitabatake and Bedell discloses the method of claim 1, Bedell further discloses wherein converting the first portion of the SiC layer comprises: electrochemically porosifying the first portion of the SiC layer (Para [0044-0051]).
in the art before the effective filing date of the invention to modify Kitabatake in light of Bedell teaching “wherein converting the first portion of the SiC layer comprises: electrochemically porosifying the first portion of the SiC layer (Para [0044-0051])” for further advantage such as can improve semiconductor device performance.

Regarding claim 6, Kitabatake and Bedell discloses the method of claim 1, Kitabatake further discloses wherein removing the layer comprises: plasma etching the layer (Col 7, lines 1-65).  
But, Kitabatake does not disclose explicitly layer is a porous layer.
In a similar field of endeavor, Bedell discloses layer is a porous layer (Fig 1A-1E, layer 16’ and 20, Para [0044]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to modify Kitabatake in light of Bedell teaching “layer is a porous layer (Fig 1A-1E, layer 16’ and 20, Para [0044])” for further advantage such as improved semiconductor device performance.

Regarding claim 11, Kitabatake and Bedell discloses the method of claim 1, Kitabatake further discloses wherein removing the layer comprises:  grinding the layer (Col 7, lines 1-65).   
But, Kitabatake does not disclose explicitly layer is a porous layer.
In a similar field of endeavor, Bedell discloses layer is a porous layer (Fig 1A-1E, layer 16’ and 20, Para [0044]).
in the art before the effective filing date of the invention to modify Kitabatake in light of Bedell teaching “layer is a porous layer (Fig 1A-1E, layer 16’ and 20, Para [0044])” for further advantage such as can be manufacture low temperature to avoid any impact on semiconductor device performance.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kitabatake (US 6273950 B1; hereafter Kitabatake) in view of Bedell et al ( US 2009/0117720  A1; hereafter Bedell)  as applied claims above and further in view of Shariff et al ( US 2013/0187532 A1, hereafter Shariff). 

Regarding claim 5, Kitabatake and Bedell discloses the method of claim 1, But, Kitabatake and Bedell does not disclose explicitly wherein removing the porous layer comprises: electrochemically etching the porous layer. 
 In a similar field of endeavor, Shariff discloses wherein removing the porous layer comprises: electrochemically etching the porous layer (Para [0006]).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine Kitabatake and Bedell in light of Shariff teaching “wherein removing the porous layer comprises: electrochemically etching the porous layer (Para [0006])” for further advantage such as selectively etching layer with desire depth.

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
wherein before converting the first portion, a semiconductor device is disposed at the second side of the second portion, and after removing the porous layer, the semiconductor device is disposed at the second side of the second portion.  
Claim 21 is allowed
The following is the Examiner's Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious: 
wherein the porous layer has a first side distal the second portion and a second side proximal the second portion, and the first side of the second portion is proximal the porous layer and the second side of the second portion is distal the porous layer; and removing the porous layer to expose the first side of the second portion, wherein after removing the porous layer the first side of the second portion has a surface roughness less than at least one of a surface roughness of the first side of the first portion or a surface roughness of the first side of the porous layer, and a semiconductor device is disposed at the second side of the second portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898